Citation Nr: 0203508	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-18 872	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for beriberi.

3.  Entitlement to service connection for dysentery and a 
condition manifested by epigastric pain.

4.  Entitlement to service connection for heart disease. 

5.  Entitlement to service connection for malnutrition.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
malaria.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had recognized guerilla service from July 30, 
1942, to September 11, 1942; had no casualty status from 
September 12, 1942, to October 1, 1944, and was not entitled 
to pay as he was engaged in civilian pursuits; had recognized 
guerilla service from October 2, 1944, to November 8, 1945; 
and had regular PA service from November 9, 1945, to February 
27, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had recognized guerilla service from July 30, 
1942, to September 11, 1942; had no casualty status from 
September 12, 1942, to October 1, 1944, and was not entitled 
to pay as he was engaged in civilian pursuits; had recognized 
guerilla service from October 2, 1944, to November 8, 1945; 
and had regular PA service from November 9, 1945, to February 
27, 1946.

2.  The veteran's recognized active service does not include 
status as a POW; there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
POW.

3.  Beriberi, malnutrition, dysentery, heart disease, and a 
condition characterized by epigastric pains are not currently 
shown.

4.  Service connection for malaria was denied in a January 
1957 rating decision.  The appellant did not appeal.

5.  Evidence submitted since the January 1957 decision does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2001). 

2.  Dysentery and heart disease were not incurred in or 
aggravated by service nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Malnutrition, beriberi and a condition characterized by 
epigastric pain were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001). 

4.  The January 1957 rating decision denying service 
connection for malaria is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  This includes informing 
the veteran of the provisions of VCAA and a June 1999 letter 
informing him to submit evidence of his POW status.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The appellant also appeared at a 
March 2000 hearing.  Moreover, the VA informed the appellant 
of the VCAA in a March 2001 letter.  VA has met all VCAA 
duties.  A VA examination was not conducted as there is no 
competent evidence that there was inservice disease or injury 
or post service evidence of chronic disease or injury.  A VA 
examination would not serve to establish a relationship to 
service. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


POW Status

38 C.F.R. § 3.203 provides only two methods of accepting 
evidence of service: (1) submission of a document issued by a 
service department or (2) verification of claimed service by 
such a department.  In relation to Philippine service, 
38 C.F.R. § 3.9(a) provides that the period of active service 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States will be 
from (a) the date certified by the Armed Forces as the date 
of enlistment, or date of report for active duty, whichever 
is later, to (b) the date of release from active duty, 
discharge, death, or, in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following: 
(1) leaving one's organization in anticipation of, or due to, 
capitulation; (2) escape from POW status; (3) parole by the 
Japanese; (4) beginning of missing-in-action status; or (5) 
capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
a return to active duty for the period of such service.

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.9(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.9(b) (2001).

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army. Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  38 C.F.R. 
§ 3.8(d) (2001).  The active service of a member of irregular 
forces, a "guerrilla," is the period certified by the service 
department.  38 C.F.R. § 3.9(d) (2001).

In VAOPGCPREC 14-94, the General Counsel interpreted 
38 C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

For nonservice-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  38 C.F.R. § 3.15 (2001).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
1991).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a prisoner 
of war during a period of war, unless a reasonable basis 
exists for questioning it.  However, the provisions of 
38 C.F.R. § 3.1(y)(1) do not require the VA to follow a 
service department's finding that a veteran was not a POW.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  The Board may 
plausibly find that a veteran was not a POW during service if 
service department records do not reflect that he or she was 
a POW and if the dates of alleged POW status in the evidence 
vary considerably.  Id.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.309(c) (2001).

A review of the record demonstrates that on a November 1945 
Affidavit of Philippine Army Personnel, the veteran did not 
indicate that he had been a POW.  In the affidavit, the 
veteran reported that he was called to active duty and 
inducted into the USAFFE on September 1, 1941; that he laid 
low from January 1, 1942, to January 14, 1942; and that he 
was in the "E" Company and then the "H" Company from 
January 15, 1942, until being processed on November 9, 1945.  

In an undated document entitled Headquarters, Adjutant 
General Records Depository, Philippines Command (Air Force) 
and Thirteenth Air Force AFO 900, the veteran was noted to 
have been in POW status from September 16, 1942, to January 
22, 1943.  The document noted that the veteran was a 
recognized member of the Army of the United States.

In a document dated January 24, 1950, and entitled "Basis of 
Final Determination of Entitlement", the veteran was noted 
to have escaped or been released from prison group on January 
22, 1943.  

In a document entitled "Request for Additional Information" 
dated November 9, 1953, the USA Adjutant General's Office 
indicated that the veteran's status as a member of the Army 
of the United States previously granted through alleged 
service with the 14th Infantry Regiment (PA) had been 
revoked.  A determination was made that any military service 
that the veteran may have had was as a member of the 
Philippine Army, inducted into the service of the Armed 
Forces of the United States.  

In August 1956, the RO requested verification of service of 
the veteran.  In October 1956, the USA Major Adjutant 
General's Office reported the following for the veteran:  
Recognized guerilla service from July 30, 1942, to September 
11, 1942; no casualty status from September 12, 1942, to 
October 1, 1944, and not entitled to pay as he was engaged in 
civilian pursuits; recognized guerilla service from October 
2, 1944, to November 8, 1945; and regular PA service from 
November 9, 1945, to February 27, 1946.  It was determined 
that the veteran did not have POW status. 

In an April 1999 letter, the veteran indicated that he had 
been captured by Japanese soldiers at Bintawan, Solano, Nueva 
Vizcaya, then held at the garrison at Bayombong, Nueva 
Vizcaya, and then after a few months, he was transferred to 
Camp O'Donnell, Capas, Tarlac, and held there for over thirty 
days.  

In June 1999, the RO requested that the veteran provide 
additional information with regard to his POW status.  

In an August 1999 letter, the veteran again indicated that he 
had been a POW at Camp O'Donnell, Capas, Tarlac.  The veteran 
stated that he could not remember his dates of captivity.  In 
a statement in support of claim received at the same time, 
the veteran again reported that he had been captured by the 
Japanese.  He provided the names of three individuals whom he 
reported were POWs at the same time.  The veteran also 
submitted a blank copy of a document entitled Application for 
Ex-Prisoner of War in support of his claim.  

At the time of a March 2000 hearing, the veteran testified 
that he was imprisoned sometime in September 1942 at 
Bayombong, Nueva Vizcaya, and was transferred to Camp 
O'Donnell in Capas, Tarlac, sometime in December 1942 and was 
released in February or March 1943.  The veteran stated that 
he did not indicate that he was a POW on his November 1945 
affidavit because he was eager to go home and see his family.  
He noted that he could not produce any POW or Red Cross 
certificates as these documents had either been lost or 
destroyed by typhoon or wear and tear.  

The Board finds that the veteran is not entitled to 
recognition as a POW for VA purposes.

Here, the service department has certified that the veteran 
had no POW status during his recognized service.  Under 38 
C.F.R. §§ 3.1(y)(1), VA shall accept the service department 
findings as to status as a former POW "unless a reasonable 
basis exists for questioning it."  For the reasons stated 
below, the Board concludes that there is no "reasonable 
basis" for questioning the service department's certification 
of no POW status.

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The record in this case discloses some obvious and material 
"inconsistent statements."  As mentioned above, the veteran 
has alleged that he was captured in late December 1942 or 
early January 1943, and that he was held as a POW until he 
managed to escape in February or March 1943.  However, 
nothing in the veteran's Affidavit for Philippine Army 
Personnel indicates that he was ever held as a POW.  This is 
inconsistent and contradictory to the veteran's subsequent 
statements and hearing testimony regarding his alleged period 
as a POW. 

The Board finds that the veteran's statements made closer in 
time to his period of recognized service are more probative 
than his subsequent statements and affidavits concerning his 
alleged POW status.  Moreover, the Board notes that the 
veteran's assertions of POW status have been made in the 
context of seeking service connection for various medical 
disabilities on the basis of the POW presumptions found at 38 
C.F.R. § 3.309(c).  This, coupled with the service department 
findings, demonstrates that the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  

The Board is aware that there is an undated document that 
purports to establish that the veteran was a member of the 
Army of the United States and a POW.  However, that status 
was revoked.  The Board concludes that the revised 
information, which was consistent with the veteran's own 
contemporaneous statements, is more probative of his correct 
status as a POW and as a member of AUS. 

Because the veteran is not recognized as a POW, the law and 
regulations governing POW associated disabilities are not 
applicable to him.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If the disorder is a chronic or tropical disease, such as 
peptic ulcer disease, dysentery, cardiovascular disease, and 
malaria, service connection may be granted if manifest to a 
compensable degree within prescribed period of time following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

A review of the record demonstrates that the veteran reported 
having incurred no illness or wounds during his period of 
service on his November 1945 Affidavit of Philippine Army 
Personnel.  

At the time of a July 1946 service separation examination, 
normal findings were reported for the ear, nose, and throat, 
the genitourinary system, the skin, the feet, the mouth and 
gums, the musculoskeletal system, the abdominal viscera, the 
cardiovascular system, the lungs, and the endocrine system.  
Normal neurological findings were also reported.  The 
veteran's blood pressure was noted to be 130/70.  A chest x-
ray performed at that time was normal. 

On his initial application for compensation, received in July 
1946, the veteran only requested service connection for 
malaria.  

In 1956, lay informants reported that the veteran had been 
sickly during service.  He had had malaria, fever and chest 
pain.

In an October 1956 report, the veteran's private physician, 
V. D., M.D., indicated that x-rays of the chest area had 
revealed normal bronchovascular markings.  A diagnosis of 
chronic bronchitis was rendered.  

In a February 1957 letter, Dr. D. indicated that the veteran 
had been suffering from chronic malaria with acute 
exacerbation since 1948.  

In a February 1957 affidavit, J. M., indicated that he had 
been the Medical Surgeon in the Unit where the veteran had 
been assigned.  He reported that he treated the veteran for 
malaria in August 1945.  

In an April 1999 letter, the veteran stated that while he was 
a POW, he suffered from beriberi with swollen legs, feet, 
ankle joints and several muscle joints of his body, malaria, 
malnutrition, and dysentery.  He also reported having heart 
disease as a residual of beriberi. 

In an August 1999 statement in support of claim, the veteran 
again reported suffering many illnesses while in captivity.  

In September 1999, the RO denied service connection for 
beriberi, malaria, malnutrition, dysentery, heart disease, 
and a condition resulting in epigastric pain.  

At his March 2000 hearing, the veteran indicated that he had 
no medical evidence to demonstrate that his claimed 
conditions were incurred during service or found after his 
discharge from service.  

The appellant seeks service connection for beriberi, malaria, 
malnutrition, dysentery, heart disease, and a condition 
resulting in epigastric pain.  The service medical records 
are negative for any of these disorders and there is no post 
service medical evidence of any of these disorders.  We note 
that the appellant is competent to report his symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay 
person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Moreover, 
service connection may not be predicated on lay assertions of 
medical causation or medical diagnosis.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992)

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There 
have been no objective medical findings that the veteran has 
any of the claimed disorders.  In the absence of competent 
evidence of the claimed disorders, the preponderance of the 
evidence is against the claims of service connection for 
beriberi, malaria, malnutrition, dysentery, heart disease, 
and a condition resulting in epigastric pain and there is no 
doubt to be resolved.  

Lastly, the Board has considered the provisions of 
38 U.S.C.A. § 1154(b) (West 1991).  However, there has been 
no allegation that any of the claimed conditions were 
associated with or experienced during combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable in 
this case.

New and Material

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
malaria, the Board notes that new regulations have recently 
been placed into effect.  These regulations apply to a claim 
filed subsequent to August 29, 2001.  As this claim was 
received prior to this time, it is governed by the laws and 
regulations addressed below.  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record demonstrates that the veteran 
requested service connection for malaria in August 1956. 

In support of his claim, the veteran submitted an affidavit 
from J. S., who indicated that he had served with the veteran 
and knew based upon his observations, that the veteran had 
malaria.  

In January 1957, the RO denied service connection for malaria 
on the basis that the veteran made no complaints with regard 
to his malaria on his processing affidavit.  The RO further 
noted that a November 1945 examination showed no residuals of 
this disease.  The RO noted the absence of official records 
of incurrence or existence, and failure to make mention, of 
disability in the processing affidavit and indicated that the 
other evidence was inadequate to establish a claim.  The RO 
denied service connection for malaria as not incurred in or 
aggravated by service.  

In February 1957, the veteran forwarded several documents in 
support of his claim for malaria.  In a February 1957 letter, 
Dr. D. indicated that the veteran had been suffering from 
chronic malaria with acute exacerbation since 1948.  The 
veteran also submitted a February 1957 affidavit from J. M., 
who indicated that he had been the Medical Surgeon in the 
Unit where the veteran had been assigned.  He stated that he 
had treated the veteran for malaria in August 1945.  

In a March 1957 rating determination, the RO continued the 
denial of service connection for malaria. The RO found that 
the letter from Dr. D. indicating that he had treated the 
veteran for malaria since 1948 was too remote in time from 
his February 1946 discharge.  The RO further stated that the 
letter from J. M. was not supported by laboratory or clinical 
reports nor was it corroborated by official sources.

In an August 1999 statement in support of claim, the veteran 
indicated that he had developed malaria inservice as a result 
of his being held as a prisoner by the Japanese government.  

At the time of his March 2000 hearing, the veteran testified 
that it was his belief that his disabilities, which included 
malaria residuals, were related to service.  The veteran 
reported that he had no medical evidence in his possession to 
support his claim.  

The only evidence submitted by the veteran subsequent to the 
previous denial is his written statement indicating his 
belief that his malaria began inservice and his testimony 
that his malaria began inservice.  These statements are 
cumulative of his beliefs which were known at the time of the 
prior denial.  In sum, there has been no evidence submitted 
since the prior final Board decision that is new and 
material.



ORDER

Entitlement to former POW status for VA purposes is denied. 

Service connection for beriberi is denied.

Service connection for dysentery is denied.

Service connection for heart disease is denied. 

Service connection for malnutrition is denied.

The petition to reopen a claim for service connection for 
malaria is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

